DETAILED ACTION
The following is in response to Applicant’s AFCP 2.0 filing on October 28, 2021 and telephonic communications with Applicant’s Representative conducted on November 1, 2021.  With respect to Applicant’s AFCP 2.0 filing, claims 1–3, 8, and 24 are amended.  With respect to the telephonic communications, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claim 6.  Accordingly, claims 1–8 and 24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darin McCollum on November 1, 2021.

In the Claims:  

6. (Currently Amended) The method of claim 1, wherein the 
data encryption mechanism, 
communications encryption mechanism, 

user id input field, 
password input field, 
second-factor authentication input field, 
captcha, 
security question, 
secure cookies, 
fraud monitoring code, 
malware detection code, 
reference to offers of security features, 
claim of security certification or security testing, and 
use of HTTP security headers.

REASONS FOR ALLOWANCE
Claims 1–8 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments are sufficient to overcome the previous objection to claims 1–3 and 24 for informalities.  Accordingly, the previous objection to claims 1–3 and 24 is withdrawn.
Applicant’s amendments, in combination with the remarks presented on pages 11–13 of Applicant’s AFCP 2.0 filing, are sufficient to overcome the previous rejection of claims 1–8 and 24 under 35 U.S.C. 112(a) as failing to comply with the written 
Applicant’s amendments, in combination with the Examiner’s Amendment included herein, are sufficient to overcome the previous rejection of claims 6 and 8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 6 and 8 under 35 U.S.C. 112(b) is withdrawn.
As substantially noted on pages 2–3 of the Final Office Action mailed August 31, 2021, when considered in view of the remaining claim elements, the prior art of record, either alone or in any combination, does not expressly disclose “using the asset subject, the asset purpose, and the identified security features of the network accessible computer asset, to establish an intrinsic organizational value at risk rating for the network accessible computer asset based in part on network proximity of the network accessible computer asset to one or more other network-accessible computer assets with a higher intrinsic organizational value at risk rating,” as recited in independent claims 1 and 24.  Accordingly, claims 1–8 and 24 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.